Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
	The office acknowledges Applicants’ filing of the terminal disclaimers on 10/26/2021 to overcome the pending ODP rejections. The terminal disclaimers has been approved by the office. The information disclosure statement(s) (IDS) filed on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner. In light of the terminal disclaimers filed, the rejections of record are withdrawn. The pending claims 7-8 are allowed. 

				REASONS FOR ALLOWANCE
	The following is an examiner's statement of reasons for allowance: The instant claims are to a method of using the thiophenyl pyridinyl pyrrolo carboxamide compound as in claim 7 for the treatment of different diseases as claimed. The compound used in the method is free of prior art. Applicants’ have demonstrated HDAC2 activity of the compound (Tables 1, 2, effects on spine morphology). HDAC2 inhibition is associated with the diseases as in the instant claims. Since the present claims require the use of said aforementioned compound, and no prior art renders obvious or anticipates the compound, or aforementioned method, claims 7-8 are therefore allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627